DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. No. 11,263,444, claims 1-13 of U.S. Patent No. 10,025,973, claims 1-15 of US Patent No. 9,826,922 and claims 1-15 of US Patent No. 9,317,743. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The U.S. Patent Nos. cited above disclose a method for analyzing behavior of an animal, (claim 1) the method comprising: 
obtaining a three-dimensional video stream having a plurality of images of an animal, wherein images of the plurality of images comprise area and depth information; (claim 1)
determining contours of the animal in the images of the plurality of images; (claim 1)
extracting parameters from the area and depth information from the images of the plurality of images within the determined contours to provide a plurality of multi-dimensional data points related to a posture of the animal at a plurality of time points, and wherein extracting the parameters is based at least partly on an identification of the animal's body; and (claim 1)
clustering the plurality of multi-dimensional data points to output a set of clusters that are segmented from each other so that each cluster of the set of clusters represents an animal behavior. (claim 1)
In the field of automated animal behavior analysis Brunner teaches identifying the animal’s head and tail. (Brunner teaches using three-dimensional cameras to capture video of rodents in an experimental area, see ¶ 0343 and ¶ 0245. ¶ 0284 and 0341 teach identifying the rodent’s head, tail and other body parts.)
It would have been obvious to one of ordinary skill in the art to have combined the above U.S. Patent documents which teach animal behavior analysis with Brunner’s animal behavior analysis system (which explicitly teaches identifying an animal’s head and tail). The above patent documents all teach a system for automated animal behavior analysis which includes a technique to process imaging from multiple cameras and label animal behavior. The posture of the animal is determined and used as an extracted parameter. Likewise Brunner is animal behavior analysis technique which labels animal behavior based on posture analysis and includes identifying an animal’s head and tail. The combination constitutes the repeatable and predictable result of simply applying Brunner’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-18, 20, 21, 23-26, 28, 29, 31-33 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xue (“Video-based Animal Behavior Analysis From Multiple Cameras”) in view of Brunner (US PGPub 2003/0028327).
Regarding claim 16, Xue discloses a method for analyzing behavior of an animal, (Xue teaches a system of behavioral clustering on captured video of rodents from multiple camera views) the method comprising: 
obtaining a video stream having a plurality of images of an animal, wherein images of the plurality of images comprise area information; (Xue teaches using three cameras to capture video simultaneously of rodents in an experimental area. See pg. 338, left column, ¶ 6 and Fig. 6.)
determining contours of the animal in the images of the plurality of images; (Pg. 335, right column, second paragraph from bottom, “To be able to distinguish behaviors, we need to be able to extract sufficient spatiotemporal physical features of the object from video sequences that represent different behaviors. The features may include: the object’s position, posture, speed, contour or region pixels, kinematics and dynamics, motion patterns, etc.”)
extracting parameters from the area information from the images of the plurality of images within the determined contours to provide a plurality of multi-dimensional data points related to a posture of the animal at a plurality of time points, and wherein extracting the parameters is based at least partly on an identification of the animal's head; and (As above, pg. 335, right column, second paragraph from bottom teaches extracting contours and animal posture from the images, among other multiple parameters across a plurality of time points. Pg. 337, right column, last paragraph teaches distinguishing mouse behaviors based on identification of dynamics of mouse head, body and limbs. Pg. 338, left column, ¶ 3 teaches identifying mouse grooming as a behavior of standing on tail with two front legs brushing the head with slight body motion.)
clustering the plurality of multi-dimensional data points to output a set of clusters that are segmented from each other so that each cluster of the set of clusters represents an animal behavior. (Basic Behavioral Units are computed via an affinity graph clustering method in order to performing a scheme for clustering the extracted features of animal behavior. See pg. 337, left column, ¶ 1-2 and right column. ¶ 3. Pg. 338, left column, ¶ 2, “We synthesized several clips of mouse-in-cage scenario with ellipsoids, which consists of four behaviors: resting (staying still), exploring (moving around), eating (reaching up to the ’food,’ the little ball above the mouse), and grooming (standing on tail with two front legs brushing the head with slight body motion), as shown in Figure 4.”)
In the field of automated animal behavior analysis Brunner teaches a three-dimensional video stream, comprising depth information and teaches identifying the animal’s tail. (Brunner teaches using three-dimensional cameras to capture video of rodents in an experimental area, see ¶ 0343 and ¶ 0245. ¶ 0284 and 0341 teach identifying the rodent’s tail and other body parts.)
It would have been obvious to one of ordinary skill in the art to have combined Xue’s animal behavior analysis system with Brunner’s animal behavior analysis system (which explicitly teaches using a 3D camera system and depth data). Xue teaches is a system for automated animal behavior analysis which includes a technique to process imaging from multiple cameras and label animal behavior. Although Xue teaches using a stereo camera setup or a three camera setup to obtain image data from multiple angles in space, a three-dimensional camera system is not used. Brunner is animal behavior analysis technique which includes a 3D camera and discloses using depth data. The combination constitutes the repeatable and predictable result of simply applying Brunner’s 3D camera technique here and associated 3D image processing techniques. Brunner also identifies the rodent’s tail as part of its parameter analysis. This cannot be considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 17, the above combination discloses the method of claim 16, further comprising removing, using an object detection operation, background noise from each image of the plurality of images to generate a plurality of processed images having light and dark areas, and wherein determining the contours of the animal includes determining contours of the light areas in the images of the plurality of processed images. (Xue pg. 337, right column, last paragraph teaches background subtraction to extract mouse contours. Pg. 335, right column, second paragraph from bottom and pg. 338, left column, last paragraph teach contour detection and tracking. Also see Brunner Fig. 4 which teaches that determining the contours of the animal includes determining contours of the light areas in the images.)
Regarding claim 18, the above combination discloses the method of claim 16, wherein obtaining the three-dimensional video stream comprises using a three-dimensional depth camera to obtain the three-dimensional video stream. (As above, Brunner teaches using a three-dimensional camera system to capture video of rodents in an experimental area, see ¶ 0343 and ¶ 0245. This system extends the 2D camera images into a 3D depth dimension.)
Regarding claim 20, the above combination discloses the method of claim 16, further comprising: assigning each cluster of the set of clusters a label that represents an animal behavior. (Xue pg. 338, left column, ¶ 2, “We synthesized several clips of mouse-in-cage scenario with ellipsoids, which consists of four behaviors: resting (staying still), exploring (moving around), eating (reaching up to the ’food,’ the little ball above the mouse), and grooming (standing on tail with two front legs brushing the head with slight body motion), as shown in Figure 4.” Also see pg. 338, right column, last paragraph.)
Regarding claim 21, the above combination discloses the method of claim 20, further comprising: outputting a visual representation of the set of clusters and corresponding labels. (See Brunner, ¶ 0224)
Regarding claim 23, the above combination discloses the method of claim 16, wherein the behavior comprises a quantitative behavior primitive. (Xue, pg. 335, right column, ¶ 2 teaches ‘Basic Behavioral Units’ which are basic quantitative behavioral labels which are used to categorize animal behavior.)
Claims 24-26 and 28, 29 and 31 are the apparatus claims corresponding to the method of claims 16-18 and 20-23. Brunner discloses a processor and non-transitory computer-readable medium at ¶ 00261, 0044 and 0255  Remaining limitations are rejected similarly. See detailed analysis above.  
Claims 32, 33 and 35 are the non-transitory computer-readable medium claims corresponding to the method of claims 16, 17, 20 and 21. Brunner discloses a processor and non-transitory computer-readable medium at ¶ 00261, 0044 and 0255  Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 19, 27 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xue (“Video-based Animal Behavior Analysis From Multiple Cameras”) in view of Brunner (US PGPub 2003/0028327) and Zhu (US PGPub 2008/0152192).
Regarding claim 19, the above combination discloses the method of claim 16, wherein determining the contours of the animal in the images of the plurality of images comprises: determining the contours using a contour detection algorithm; (As above, Xue pg. 335, right column, second paragraph from bottom teaches extracting contours and animal posture from the images, among other multiple parameters across a plurality of time points.
In the field of automated animal behavior analysis Zhu teaches tracking with a Kalman filter. (Zhu teaches a system for 3D tracking and analysis of mice in an experimental arena. ¶ 0114 teaches tracking the target animals with a Kalman filter.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s animal behavior analysis system with Zhu’s animal behavior analysis system (which explicitly teaches using a Kalman filter for tracking). Xue is a system for automated animal behavior analysis which includes tracking of mice in an arena. Zhu teaches doing so using a Kalman tracking filter. The combination constitutes the repeatable and predictable result of simply using a well-known tracking filter here. This cannot be considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 27 is the apparatus claim corresponding to the method of claim 19. Brunner discloses a processor and non-transitory computer-readable medium at ¶ 0261, 0044 and 0255  Remaining limitations are rejected similarly. See detailed analysis above.  
Claim 34 is the non-transitory computer-readable medium claim corresponding to the method of claim 19. Brunner discloses a processor and non-transitory computer-readable medium at ¶ 0261, 0044 and 0255  Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 22 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xue (“Video-based Animal Behavior Analysis From Multiple Cameras”) in view of Brunner (US PGPub 2003/0028327) and Benjamini (US PGPub 2011/0173143).
Regarding claim 22, the above combination discloses the method of claim 1, but not the remaining limitations 
In the field of automated animal behavior analysis Benjamini teaches that the label for each cluster is requested by a user through a user interface after displaying video data representing each cluster in the user interface. (Benjamini teaches a system for tracking and analysis of mice in an experimental arena. Video data is displayed on a CRT at ¶ 0078 and later the obtained video is analyzed and a label representing each cluster/sequence is obtained and displayed.) 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s animal behavior analysis system with Benjamini’s animal behavior analysis system (which explicitly teaches displaying a label for a behavior cluster along with behavior video). Xue is a system for automated animal behavior analysis which includes tracking of mice in an arena. Benjamini teaches displaying a label for a behavior cluster along with behavior video. The combination constitutes the repeatable and predictable result of simply using Benjamini’s technique to display results on a display. This cannot be considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 30 is the apparatus claims corresponding to the method of claim 23. Brunner discloses a processor and non-transitory computer-readable medium at ¶ 0261, 0044 and 0255  Remaining limitations are rejected similarly. See detailed analysis above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/Examiner, Art Unit 2661                                                                                                                                                                                                        /AMANDEEP SAINI/Primary Examiner, Art Unit 2661